Title: From John Quincy Adams to Abigail Smith Adams, 25 May 1818
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					My dear Mother.
					Washington 25, May 1818.
				
				I am ashamed to find upon my file of Letters to be answered, one from you of 29. January; besides two or three from my father of as old standing—you know however the only cause, which has occasioned so long a postponement of my reply—There has been I believe no change in the office of Collector at Plymouth; and it was with much pain that I learnt it was probable there would be. Should it happen, I will present your recommendation in the proper quarter. Although I have the pleasure of a personal acquaintance with Mr Wirt, I have not yet been able to read his life of Patrick Henry; for as my Office gives me from four to six hours of indispensable reading every day, and other employment for an equal or greater proportion of the time, I can scarcely indulge myself, for half an hour, with any thing else, without finding that some duty has been neglected—To travel through such a volume as that of Mr Wirt has therefore been impracticable, but I have read large extracts from it in the Newspapers and Reviews—My Fathers Letters in Niles’s Register, and those to Judge Tudor have  given me greater pleasure; but General Dearborn’s account of the Battle of Bunker’s Hill, and the controversy which has arisen from it have affected me quite otherwise—I can excuse that sort of partiality which manifests itself in aggrandizing the Patriots and Warriors of our revolution, but it grieves me to see the reputation of any of them assailed thirty years after death, and to find co–temporaries, and eye–witnesses disputing with each other, whether Putnam was a hero or a coward.The late Session of Congress has exhibited the parties of this Country in a new, and extraordinary point of view—The divisions heretofore so keen and bitter, between Federalists and Republicans, were scarcely perceptible—Party Spirit, inextinguishable in a Country like ours, was in search of a leader—and the leader, in search of Party Spirit; and both in search of pretexts—They all were found, and found out each other: but the political atmosphere was calm, and the attempts to blow up a gale, were not successful. Neither South–America, nor Internal Improvement could be made to produce much agitation among the People—The foundations however were laid for the future fabric of opposition—The ground for conflict was surveyed, and musters of forces more than once took place. Since the close of the Session there is nothing stirring to produce excitement in the Country; and although federalism still retains its strong hold in Massachusetts, it will even there continue to lose its virulence, and will preserve its supremacy only by annulling the influence of the State.The physical elements are supplying among us the place of the turbulence which has subsided in those of politics—We had last week a thunder and Hail–Storm, which demolished half the glass windows in the City—We had fifty or sixty Squares broken in our house—The President’s house escaped, because his glass came from Boston—Mr Pope has lost his wife, who died on the 24th: of April; after an illness of many months; and yesterday morning, died here Mrs Caldwell, Sister of Mr G. Boyd. By a Letter received from my Son John, I suppose that all my sons are now with you—But the Vacation at Cambridge will close before you receive this LetterI am, every day waiting to hear from you, and ever affectionately yours
				
					John Quincy Adams.
				
				
			